     Case 2:19-cv-01504-KJD-BNW Document 4 Filed 08/28/19 Page 1 of 2



 1   KRISTINA L. HILLMAN, Bar No. 7752
     TIFFANY CRAIN ALTAMIRANO, Bar No. 14160
 2   LAW OFFICES OF KRISTINA L. HILLMAN
     Affiliated with Weinberg, Roger & Rosenfeld
 3   A Professional Corporation
     1594 Mono Avenue
 4   P.O. Box 1987
     Minden, Nevada 89423
 5   Telephone (775) 770-4832
     Fax (775) 782-6932
 6   E-Mail: khillman@unioncounsel.net
     taltamirano@unioncounsel.net
 7

 8   Attorneys for Plaintiffs

 9
                                  UNITED STATES DISTRICT COURT
10
                                         DISTRICT OF NEVADA
11
     THE BOARD OF TRUSTEES, in their                     Case No.
12   capacities as TRUSTEES OF THE NATIONAL
     ROOFING INDUSTRY PENSION FUND,
13   NATIONAL ROOFERS RESEARCH AND                       INDEX OF EXHIBITS TO
     EDUCATION TRUST, NATIONAL                           COMPLAINT FOR DECLARATORY
14   ROOFERS UNION & EMPLOYERS                           RELIEF, BREACH OF CONTRACT,
     HEALTH & WELFARE FUND,                              DAMAGES AND AUDIT
15
                                   Plaintiffs,
16
             v.
17
     DEAN INDUSTRIES, LLC,
18
                                   Defendant.
19

20

21

22
     Exhibit      Title                                                                Pages
23
        A         National Roofing Industry Pension Fund Trust Agreement; National     1-77
24
                  Roofers Union Health and Welfare Fund Trust Agreement; and Roofers
25
                  and Waterproofers Research and Education Trust Fund Trust
26
                  Agreement.
27

28                                                   1
        INDEX OF EXHIBITS TO COMPLAINT FOR DECLARATORY RELIEF, BREACH OF CONTRACT,
        DAMAGES AND AUDIT
        Case No. ________
                                         Case 2:19-cv-01504-KJD-BNW Document 4 Filed 08/28/19 Page 2 of 2



                                   1
                                             B       Collective Bargaining Agreement between Dean Industries, LLC and      78-119
                                   2
                                                     United Union of Roofers Waterproofers and Allied Workers Local 162.
                                   3
                                             C       Demand for payment of the audit liability, dated August 23, 2018      120-121
                                   4

                                   5     Dated: August 28, 2019                       LAW OFFICES OF KRISTINA L. HILLMAN
                                                                                       Affiliated with Weinberg, Roger & Rosenfeld
                                   6                                                   A Professional Corporation
                                   7
                                                                                      Respectfully Submitted:
                                   8
                                                                                       /s/ Tiffany Crain Altamirano
                                   9                                           By:          Kristina L. Hillman
                                                                                            Tiffany Crain Altamirano
                                10
                                                                                      Attorneys for Plaintiffs
                                11

                                12

                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27
                                         145741\1043231
                                28                                                       2
   WEINBERG, ROGER &
      ROSENFELD
                                            INDEX OF EXHIBITS TO COMPLAINT FOR DECLARATORY RELIEF, BREACH OF CONTRACT,
     A Professional Corporation             DAMAGES AND AUDIT
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501             Case No. ________
           (510) 337-1001
